Citation Nr: 0530462	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  97-13 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for residuals of an 
injury to the left ankle.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a fracture of the lumbar spine with 
degenerative changes.

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a trauma to the right shoulder with 
degenerative changes.

5.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a fracture of the left thumb.

6.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a fracture of the right tibia and 
fibula

7.  Entitlement to an initial compensable evaluation for 
residuals of a linear fracture of the second metatarsal bone 
of the right foot.

8.  Entitlement to an initial compensable evaluation for 
residuals of a trauma to the head, to include headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active military service from January 1976 
until his retirement in January 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in June 1996, the RO denied service 
connection for a bilateral knee disability and residuals of 
an injury to the left ankle.  In addition, the RO granted 
service connection for a residuals of a fracture of the 
lumbar spine; residuals of trauma to the right shoulder; 
residuals of a fracture of the right metatarsal; residuals of 
head trauma; residuals of a fracture to the left thumb; and 
residuals of a fracture of the right tibia and fibula.  A 
noncompensable evaluation was assigned for each of these 
disabilities, effective February 1996.  

When this case was previously before the Board in March 1999, 
it was remanded for additional development of the record.  
Based on the receipt of additional evidence, including the 
report of a Department of Veterans Affairs (VA) examination 
conducted in May 1999, the RO, by rating action dated in 
March 2000, increased the ratings assigned for the veteran's 
low back and right shoulder disorders to 10 percent, 
effective February 1996, and confirmed and continued the 
noncompensable evaluations assigned for the veteran's 
remaining service-connected disabilities at issue.  

In December 2003, the Board again remanded the claim for 
additional development of the record and to ensure due 
process.  In a rating decision dated in December 2004, the RO 
assigned 10 percent evaluations for the veteran's left thumb 
disability and for residuals of a fracture of the right tibia 
and fibula, effective February 1996.  As the requested 
actions have been accomplished, the case is again before the 
Board for appellate consideration.

The issue of entitlement to service connection for a 
bilateral knee disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's in-service complaints concerning the left 
ankle were acute and transitory and resolved without residual 
disability.

2.  A left ankle disability has not been demonstrated 
following the veteran's discharge from service.

3.  The residuals of the veteran's low back disability are 
manifested by slight limitation of motion with no current 
clinical evidence of weakness or fatigability.

4.  The veteran's incapacitating episodes are less than two 
weeks in duration.

5.  The veteran's right shoulder disability is manifested by 
full range of motion with pain, but no objective evidence of 
nonunion, weakness or fatigability.

6.  The residuals of the fracture of the left thumb are 
manifested by pain, with no clinical evidence of ankylosis.

7.  The veteran has full range of motion of the right ankle, 
and more than slight knee or related ankle disability has not 
been shown.

8.  The veteran's right foot disability is not productive of 
more than moderate impairment.  

8.  No any pain, swelling or discomfort of the right foot was 
demonstrated on recent VA examination.

9.  Prior to August 30, 2002, the residuals of the veteran's 
head injury were manifested by a scar that was not more than 
slightly disfiguring.  The veteran's headaches are not 
prostrating.

10.  The scar measures 0.25 inches.


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(b) (2005).

2.  An initial evaluation in excess of 10 percent for 
residuals of a fracture of the lumbar spine with degenerative 
changes is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2005), 5292 
(as in effect prior to September 23, 2002), 5293 (as in 
effect from September 23, 2002 through September 25, 2003), 
Diagnostic Code 5235 (as in effect from September 26, 2003).

3.  An initial evaluation in excess of 10 percent for 
residuals of a trauma to the right shoulder with degenerative 
changes is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5203 (2005).

4.  An initial evaluation in excess of 10 percent for 
residuals of a fracture of the left thumb is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5224 (2005).

5.  An initial evaluation in excess of 10 percent for 
residuals of a fracture of the right tibia and fibula is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2005).

6.  An initial compensable evaluation for residuals of a 
linear fracture of the second metatarsal bone of the right 
foot is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2005).

7.  An initial compensable evaluation for residuals of a head 
trauma, to include headaches, is not warranted prior to 
August 30, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.118, 4.124a, Diagnostic Codes 7800 (as in effect prior 
to August 30, 2002), 8100 (2005).

8.  A 10 percent evaluation for residuals of a head trauma, 
to include headaches, is warranted, effective August 30, 
2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, 
4.124a, Diagnostic Codes 7800, 8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of letters issued to 
the appellant in January 2003 and March 2004.  These letters 
informed the appellant of the information and evidence 
required to substantiate the claim, and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession, pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, VA and service department 
medical records and the reports of VA examinations.  The 
appellant has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Legal criteria and analysis

	I.  Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean, for example, 
that any manifestations of joint pain in service will permit 
service connection of arthritis first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The evidence supporting the veteran's claim for service 
connection for residuals of an injury to the left ankle 
include service medical records demonstrating that he was 
treated on a number of occasions for his left ankle.  He was 
seen for a sprain of the left ankle in July 1977.  He 
sustained twisting injuries to the left ankle during service 
in May 1986 and again in August 1994.  

The evidence against the veteran's claim consists of the 
veteran's retirement examination which showed no abnormality 
of the left ankle.  In addition, on the initial VA 
examination in March 1996 following the veteran's retirement 
from service, the veteran denied that he had any left ankle 
pain.  No abnormal findings were recorded on the examination.  
It must also be noted that at the time of the most recent VA 
examination in November 2004, there was no limitation of 
motion or tenderness of the left ankle.  Indeed, there was no 
indication of any abnormality of the left ankle.  

Thus, since a left ankle disability has not been demonstrated 
following the veteran's separation from service, there is no 
continuity of symptomatology and contemplated under 38 C.F.R. 
§ 3.303(b).  In other words, it is apparent that the in-
service complaints referable to the left ankle were acute and 
transitory and resolved without residual disability.  In any 
event, no current left ankle disability has been medically 
linked to service.  The Board concludes that the medical 
findings on examination showing no left ankle disability are 
of greater probative value than the veteran's statements 
asserting that he has a left ankle disability related to 
service.  Congress has specifically limited entitlement for 
service-connection for disease or injury to cases where such 
incidents resulted in a disability.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992) (in the absence of proof of a present 
disability, there can be no valid claim).  The preponderance 
of the evidence, therefore, is against the claim for service 
connection for residuals of an injury to the left ankle.

	II.  Increased ratings 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board must consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial ratings assigned 
when service connection was granted for residuals of a 
fracture of the lumbar spine, residuals of a trauma to the 
right shoulder, residuals of a fracture of the left thumb, 
residuals of a fracture of the right tibia and fibula, 
residuals of a fracture of the second metatarsal bone of the 
right foot and residuals of trauma to the head, the Board 
must evaluate the relevant evidence since the effective date 
of the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).



A.  Residuals of a fracture to the lumbar spine 

Arthritis due to trauma substantiated by X-ray findings will 
be rated as degenerative arthritis.  Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 20 percent evaluation is assignable for moderate limitation 
of motion of the lumbar spine.  When slight, a 10 percent 
evaluation may be assigned.  Diagnosis Code 5292 (as in 
effect prior to September 26, 2003)

A 20 percent evaluation may be assigned for intervertebral 
disc syndrome which is moderate; recurring attacks.  When 
mild, a 10 percent evaluation is assignable.  A zero percent 
rating will be assigned where postoperative, cured.  
Diagnostic Code 5293 (as in effect prior to September 23, 
2002)

Under an amendment to the rating schedule that became 
effective on September 23, 2002, the rating formula for 
evaluating intervertebral disc syndrome was changed.  Under 
Diagnostic Code 5293, as amended, intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluation of all 
other disabilities, applying whichever method results in the 
higher evaluation.  For purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  See 67 Fed. Reg. 54,345, 
54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 and Note (1) (2004)).  

A 20 percent evaluation may be assigned with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 10 percent 
evaluation is assigned with incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  Diagnostic Code 5293 (effective 
September 23, 2002).  

The rating schedule notes in Note (1) that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  Diagnostic Code 5293 (as 
in effect September 23, 2002, through September 25, 2003).

The rating schedule was further amended, effective September 
26, 2003, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under Diagnostic Code 5237, spinal 
stenosis under Diagnostic Code 5238, degenerative arthritis 
of the spine under Diagnostic Code 5242, and intervertebral 
disc syndrome under Diagnostic Code 5243.  See 68 Fed. Reg. 
51,454, 51,456-57 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a).  Although the latest amendment purported to 
make only editorial, not substantive changes to the criteria 
for evaluating intervertebral disc syndrome that became 
effective in 2002, the notes defining incapacitating episode 
and chronic orthopedic and neurologic manifestations were 
deleted.  However, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, were still to be separately rated under 
an appropriate diagnostic code.  Id. at 51,456, Note (1).  

Under the new general rating formula for diseases and 
injuries of the spine, (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) the factors are as follows:  With or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, disability ratings (40 
percent or above) are provided based on the following:

Unfavorable ankylosis of the entire spine............		 
	100 percent

Unfavorable ankylosis of the entire thoracolumbar spine... 	 
	50 percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.........................					40 percent

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.................		
			30 percent

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.........	
	20 percent

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or; forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent of more 
of the height........					10 percent 

Several "Notes" to the new criteria provide additional 
guidance as to the assigning the appropriate rating:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note 1.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever 
method results in a higher evaluation for that segment.  Note 
2.

The veteran was notified of the September 2003 changes by the 
RO by way of a supplemental statement of the case issued in 
January 2005.  The RO also applied the change in regulations 
in adjudicating the veteran's claim.  As the veteran has been 
apprised of the new regulations and afforded an opportunity 
to comment or submit additional evidence on his behalf, there 
is no prejudice to the veteran in the Board's review of his 
claim under the three sets of criteria.  Bernard, 4 Vet. App. 
384, 394.

The Board will consider whether an initial rating in excess 
of 10 percent is warranted under the criteria in effect 
throughout the veteran's appeal.

The VA examinations of March 1996 and May 1999 demonstrate 
that the veteran had slight limitation of motion of the 
lumbar spine.  In this regard, at the time of the earlier VA 
examination, forward flexion was within normal limits, but 
lateral flexion was limited to 20 degrees, bilaterally.  
Straight leg raising was negative.  An X-ray study of the 
lumbosacral spine revealed anterior wedging of L1, left-sided 
transverse process fractures of L3, L4 and possibleyL5, and 
slight retrolisthesis of L5 on S1 with slight joint space 
narrowing.  The May 1999 examination revealed that pain began 
on forward flexion at 50 degrees, but the veteran was able to 
continue flexing to 80 degrees.  He had only mild discomfort 
on palpation of the lower lumbosacral region.  There was no 
indication of a paraspinous muscle spasm.  

The most recent VA examination again establishes that the 
veteran has slight limitation of motion of the lumbar spine, 
with mild tenderness.  It is significant to point out that 
this examination demonstrated that even though the veteran 
reported he had pain on motion, there was no weakness or 
fatigability of the lumbar spine with repetitive movement.  
It must also be emphasized that he specifically denied having 
any flare-ups of symptoms in the previous year, and that he 
had experienced only two instances in the previous three 
years wherein he had a flare-up and had to stay in bed for up 
to four days.  

As discussed, the criteria for evaluating disc disease in 
particular, and diseases and injuries of the spine in 
general, were revised in September 2002 and in September 
2003, respectively.  The VA examination reports establish 
that the veteran's incapacitating episodes have not been of 
sufficient duration to warrant in excess of a 10 percent 
evaluation under the revised criteria effective September 
2002 and in September 2003.  It is significant to observe 
that on the November 2004 VA examination, the veteran related 
that he required bed rest for three to four days only twice 
in the previous three years.  The fact remains, however, that 
his low back disability does not result in incapacitating 
episodes that are of more than two weeks in duration.  Hence, 
an evaluation in excess of 10 percent is not warranted for 
the back disability based on incapacitating episodes, 
pursuant to the revised criteria effective September 2002 and 
in September 2003.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  However, the recent VA 
examination did not demonstrate the presence of weakness in 
the lumbar spine.  Therefore, a higher rating is not 
warranted under these provisions.

The evidence supporting the veteran's claim consists of his 
statements and some of the medical findings.  Significantly, 
the medical evidence shows no more than slight restriction of 
the range of motion of the lumbar spine, and that the flare-
ups of low back pain are of insufficient frequency or 
duration to support a higher rating.  The Board concludes 
that the medical findings on examination are of greater 
probative value than the veteran's allegations regarding the 
severity of his low back disability.  The Board finds, 
therefore, that the preponderance of the evidence is against 
the claim for an initial evaluation in excess of 10 percent 
for residuals of a fracture of the lumbar spine.  




B.  Right shoulder 

A 20 percent evaluation may be assigned for limitation of 
motion of the arm of the major extremity to the shoulder 
level.  Diagnostic Code 5201.

A 20 percent rating is assignable for dislocation of the 
clavicle or scapula of the major extremity.  A 20 percent 
rating may also be assigned for nonunion of the clavicle or 
scapula with loose movement.  Without loose movement, a 10 
percent rating is assignable.  A 10 percent rating may also 
be assigned for malunion of the clavicle or scapula.  
Diagnostic Code 5203.

The only evidence supporting the veteran's claim for a higher 
rating consists of his statements regarding the severity of 
his right shoulder disability.  In contrast, the three VA 
examinations conducted during the course of the appeal reveal 
that the veteran had full range of motion of the right 
shoulder, which is his major extremity.  The only abnormal 
findings are that he reported pain at 180 degrees on the 
March 1996 VA examination, and swelling was reported on the 
November 2004 examination.  Otherwise, the clinical findings 
were normal.  Neither crepitus, tenderness nor redness has 
been shown.  

Since there is full range of motion and no evidence of 
nonunion, the Board finds no basis for a higher schedular 
rating.  As noted above, although the veteran did have 
complaints of pain on motion in March 1996, the recent VA 
examination disclosed no fatigability or weakness on repeated 
movement.  Thus, there is no basis for a higher rating under 
DeLuca.  The Board concludes that the medical findings on 
examination are of greater probative value than the veteran's 
statements concerning his right shoulder.  The preponderance 
of the evidence is against the claim for an initial evidence 
in excess of 10 percent for residuals of a trauma to the 
right shoulder with degenerative changes.





C.  Left thumb

A 20 percent evaluation is warranted for unfavorable 
ankylosis or bony fixation of the thumb of the major or minor 
extremity.  When favorable, a 10 percent evaluation may be 
assigned for the major or minor extremity.  Diagnostic Code 
5224.

During the VA examination in May 1999, the veteran related 
that he occasionally experienced sharp pain with grasping 
activities.  Following the examination, the examiner 
commented that there was no evidence of this on the 
examination.  The only abnormal finding on the current VA 
examination was mild discomfort with extension of the 
metacarpophalangeal joint, but there was no redness, 
swelling, tenderness or limitation of motion.  His handgrip 
was good and there was no loss of sensation.  Cleary, there 
is no evidence of ankylosis, either favorable or unfavorable.  
The medical findings on examination are of greater probative 
value than the veteran's statements concerning the residuals 
of the fracture of his left thumb.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for an initial rating in excess of 10 percent for 
residuals of a fracture of the left thumb.

D.  Right tibia and fibula

A 20 percent evaluation may be assigned for malunion of the 
tibia or fibula with moderate knee or ankle disability.  When 
there is slight knee or ankle disability, a 10 percent 
evaluation may be assigned.  Diagnostic Code 5262.

Initially, the Board notes that the March 1996 VA examination 
demonstrated that the veteran had essentially full range of 
motion of the right ankle.  Similarly, there was no 
limitation of motion, no redness, warmth, crepitus or 
instability of the right knee.  The Board acknowledges that 
limitation of motion of the right knee was shown on the May 
1999 and November 2004 VA examinations.  In addition, the 
more recent examination revealed some mild swelling on the 
lower part of the right leg and mild tenderness on the front 
of the lower part of the tibia.  It must be observed, 
however, that there was full range of motion or tenderness of 
the right ankle, and there was no clinical evidence of 
weakness or fatigability.  These findings establish that the 
residuals of the fracture of the right tibia and fibula are 
not more than mild.  The medical findings are of greater 
probative value than the veteran's assertions concerning the 
severity of his disability.  Thus, the preponderance of the 
evidence is against the claim for an initial evaluation in 
excess of 10 percent for residuals of a fracture of the tibia 
and fibula.  

E.  Right foot 

A 10 percent rating may be assigned for other foot injuries 
which are moderate.  Diagnostic Code 5284.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The veteran asserts that a compensable evaluation should be 
assigned for his right foot disability.  In this regard, when 
he was examined by the VA in March 1996, the veteran related 
that he had been provided arch supports and padded shoes in 
service, and that he had had no further complaints concerning 
his right foot.  His only pertinent complaint on the May 1999 
VA examination was aching discomfort after the third or 
fourth day of a ten-hour shift at work, especially if he had 
been standing on a hard surface.  He stated that switching 
shoes had helped.  During the most recent VA examination, the 
veteran denied any pain, swelling or discomfort of the right 
foot.  He also denied that he had any flare-ups.  There is no 
clinical evidence documenting that the residuals of the right 
foot injury are moderate.  Since the preponderance of the 
evidence is against the claim for an initial compensable 
evaluation for residuals of a fracture of the second 
metatarsal bone of the right foot, a compensable evaluation 
is not warranted at any time during this period.

F.  Residuals of trauma to the head

A 10 percent evaluation may be assigned for moderately 
disfiguring scars of the head, face or neck.  When slight, a 
noncompensable evaluation is assignable.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective prior to August 30, 2002).  

A scar of the head, face, or neck which manifests with one 
characteristic of disfigurement allows an evaluation of 10 
percent. 38 C.F.R. § 4.118, DC 7800 (2004).  The 8 
characteristics of disfigurement are: scar 5 or more inches 
(13 or more cm.) in length; scar at least one-quarter inch 
(0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and, skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).  Note (1).

A 10 percent evaluation may be assigned for migraines with 
characteristic prostrating attacks averaging one in 2 months 
over last several months.  With less frequent attacks, a 
noncompensable evaluation may be assigned.  Diagnostic Code 
8100.

The service medical records disclose that the veteran 
received a small laceration of the forehead in December 1981.  
When he was examined by the VA in May 1999, the veteran said 
that the laceration of the scalp did not bother him.  He did 
report that he had headaches that had apparently increased in 
frequency, and he said they were related to stress.  The 
examiner noted the laceration, and said it was 0.25 inches.  
He also stated that it had healed and that it was 
superficial.  It was further indicated that it was at the 
hairline.  It was not tender to touch or palpation.  He added 
that it was not certain whether this scar was from the 
veteran's in-service injury.  The headaches were 
characterized as mild and exacerbated by stress.  The veteran 
again reported headaches that were mostly stress related at 
the time of the November 2004 VA examination.  He asserted 
that they lasted for about five to ten minutes and ranged 
from 3-6/10.  He said that he had previously used Tylenol to 
relieve his headaches, but now he tried a quiet, dark room 
and did not take medication.  The veteran also said that he 
had the headaches about once or twice a week.

After the VA examination in November 2004, the examiner 
opined that "[i]t is at least not as likely as not that 
headache is secondary to head injury."  Nevertheless, the RO 
associated the headaches with the residuals of the head 
injury.  

In view of the fact that the service medical records indicate 
that the laceration was at the forehead, and the VA 
examination noted a laceration at the hairline, resolving 
doubt in the veteran's favor, the Board concludes that this 
is the same scar.  The scar was first described on the May 
1999 VA examination.  At that time, it was noted to be 0.25 
inches.  Under the criteria in effect prior to August 30, 
2002, the scar could not be considered more than slightly 
disfiguring.  However, under the criteria that became 
effective on August 30, 2002, the measurement of the scar met 
one of the characteristics to be deemed disfiguring.  
Accordingly, the Board concludes that the preponderance of 
the evidence supports a 10 percent evaluation for residuals 
of a head trauma, effective August 30, 2002, and to this 
extent the appeal as to this issue is granted.  There is no 
basis on which a higher rating could be based at any 
pertinent time.  In this regard, the Board emphasizes that 
the veteran's headaches are not shown to be prostrating.  


ORDER

Service connection for residuals of an injury to the left 
ankle is denied.

An initial evaluation in excess of 10 percent for residuals 
of a fracture of the lumbar spine with degenerative changes, 
an initial evaluation in excess of 10 percent for residuals 
of a trauma to the right shoulder with degenerative changes, 
an initial evaluation in excess of 10 percent for residuals 
of a fracture of the left thumb, an initial evaluation in 
excess of 10 percent for residuals of a fracture of the right 
tibia and fibula, an initial compensable evaluation for 
residuals of a linear fracture of the second metatarsal bone 
of the right foot or an initial compensable evaluation for 
residuals of a head trauma, to include headaches, prior to 
August 30, 2002, is denied.

A 10 percent evaluation for residuals of a head trauma, to 
include headaches, is granted, effective August 30, 2002, 
subject to the governing law and regulations pertaining to 
the payment of monetary benefits.


REMAND

The veteran also contends that service connection is 
warranted for a bilateral knee disability.  Although the 
Board noted in its December 2003 remand that the veteran had 
been seen on various occasions in service for treatment of 
knee complaints and that current examination of his 
orthopedic disabilities appeared to be warranted, the Board 
failed to request an opinion from the examiner to ascertain 
whether any current bilateral knee disability was related to 
service.  The November 2004 VA examination showed some 
limitation of motion of the knees and some osteoarthritis 
changes on radiographic study, but no diagnosis concerning 
the knees was made on the physical examination.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for action as follows:

1.  The claims folder should be referred 
to the examiner who conducted the 
examination in November 2004, and he 
should be requested to state whether the 
evidence supports the current diagnosis 
of a disability of either or both knees 
and, if so, to furnish an opinion 
concerning whether it is at least as 
likely as not that any such disability is 
related to service.  The rationale for 
any opinion expressed should be set 
forth.

2.  If the examiner who conducted the 
November 2004 examination is not 
available, the file should be referred to 
another physician for the requested 
review and opinion.  If (and only if) 
such physician determines it to be 
necessary to reach an opinion, the 
veteran should be afforded further 
physical examination to determine the 
nature and etiology of any current 
bilateral knee disabilities and their 
possible relationship to service.  

3.  Thereafter, the RO should review the 
evidence and determine whether the 
veteran's claim may be granted.  If not, 
he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond, including 
submission of any pertinent evidence and 
argument.  The case should then be 
returned to the Board for further 
appellate consideration. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


